DETAILED ACTION
Response to Amendment
The amendment filed December 1, 2020 has been entered. Claims 22-34, 37, and 39-45 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive. Regarding Applicant’s arguments with respect to the rejection of claim 28, the Examiner respectfully disagrees. The cited combination sets forth a combination wherein a display which is capable of displaying data when no power is applied, however, it is also clearly capable of displaying data when power is applied to the device. The electronic ink display acts as a standard display when power is applied with the additional advantage of displaying a status when no power is applied due to the nature of the display itself. Because of this ability the display is capable of displaying data anytime power is applied (e.g., intermittently) and subsequently displaying said data in the absence of power if no change to the display has been processed (see also Paragraph [0183] of Cheung for further indication of how the display is programmed to operate with or without power). For this reason Cheung discloses the device as set forth below wherein the display of a status remains on the e-ink display after having been displayed while receiving power. It is understood that the display can only be changed while power is applied and is simply maintained in the absence of power and as such the display of “plug into power” must necessarily be applied immediately before the device is powered off and is maintained in the absence of power.
Regarding claim 29, as set forth below, the warning of “water needed” as set forth by Cheong is only reasonable if a measurement of volume has been made by the device. As per Paragraph [0183] of Cheung the “water needed” alert status follows from potential issues such as “…if the liquid source 246, e.g. a water bag, is empty….” The knowledge of the bag being empty requires a measurement of the bag 
Regarding claim 30, Hertz is only relied upon to disclose the known use of magnetic shielding for motors and electronics in a medical environment which contains strong magnetic field generation means. The function of the device of Hertz is not relied upon and is not relevant to the rejection which is maintained and set forth below. It is known from Hertz to shield electrical components from strong magnetic fields if they will be used in close proximity thereto. This is the only teaching of Hertz considered relevant to the cited combination.  
Regarding claim 34 and with respect to the scope of the limitation “…machine readable code configured to convey…” the Examiner argues that this limitation is functional and the machine readable code need only be capable of conveying the claimed data. The controller is explicitly required to operate the display, however, the code is not claimed in a manner which restricts the prior art to the explicit disclosure of the claimed function or to specifically define what information is presented. For this reason the rejection is maintained as set forth below.
Regarding claim 37, the claim requires the controller to intermittently receive power to determine a status of the vaporizer. The device of Tobia as set forth above is fully capable of providing power to a vaporizer system as well as connecting to the controller to provide inventory management as set forth below. The power providing features of the anesthesia delivery machine and the communications features of the inventory management are functional use recitations and the prior art need only be capable of providing the claimed functions (see also Tobia at Paragraphs [0017], [0143], and [0146] for examples of power means and some remotely connected as well as communication features).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 34, 37, and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2015/0048530) in view of Tobia et al. (US 2013/0276780) as evidenced by Fujisawa (US 2004/0070620).
Regarding claim 28, Cheung et al. (henceforth Cheung) discloses a vaporizer, comprising: a reservoir (104) configured to receive and hold a liquid drug; an electronic ink low power graphical display (152; Paragraph [0181]) configured to intermittently receive power, the low power graphical display operable to visually present information and maintain the visual presentation of information in the absence of power (Paragraph [0181]; the controller only requires power to change states as is well-known of electronic ink type displays) ; a controller configured to intermittently receive power and upon receiving power, the controller operates to determine a status of the medical vaporizer and operates the low power graphical display to present the status of the medical vaporizer as visually presented; an energy storage device (e.g., batteries or solar cell) connected to the controller and configured to receive external power from an external power source, wherein external power charges the energy storage device (e.g., rechargeable batteries or solar power), and the controller receives power from the energy storage device in the absence of external power from the external source (Paragraph [0096]); and a computer readable medium communicatively connected to the controller (e.g., Paragraphs [0167]-[0170] sets forth a network hub which monitors a plurality of vaporizers and which would receive data 
Tobia et al. (henceforth Tobia) teaches a system which may be used along with a vaporizer system such as that disclosed by Cheung so as to properly operate and measure anesthetic concentration and liquid flow in an anesthesia system (Paragraph [0258]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Cheung to comprise the anesthetic delivery component of Tobia to transition liquid anesthetic agents into gaseous form. Tobia allows for the measurement of liquid flow into an evaporator and gas flow out of said evaporator to determine anesthetic agent concentration as a function of time. It would have been obvious to one of ordinary skill to utilize the combined system of Cheung and Tobia to provide a precise means of administering a vaporized anesthetic agent to a patient. 
Regarding claim 29, Cheung/Tobia teach the claimed invention substantially as set forth above for claim 28, but do not explicitly disclose a fluid sensor in the reservoir, however, it is noted that Cheung explicitly discloses the use of a “water needed” alert if a liquid source is sensed as low which 
Regarding claim 34, Cheung/Tobia teach the claimed invention as set forth above for claim 32 and Cheung further discloses wherein the visually presented information comprises a maintenance alert (Paragraph [0183] sets forth a display for “water needed” and a variety of other maintenance related prompts which are displayed to the user) presented via machine readable code which is configured to covey data (see Fujisawa, Figure 20, element 161; Paragraph [0133]; it is noted that the claim only requires the visual presentation of machine readable code and does not require the prior art to specifically teach what information is conveyed by the code as currently claimed).
Regarding claim 42, the system of Cheung/Tobia is considered fully capable of being used with an MRI machine as the intended use of the device in this manner is exceptionally broad and does not substantially limit the scope of the independent claim.
Regarding claim 43, as set forth above for claim 32, Cheung discloses (Paragraph [0181]) that the display is configured to present information in the absence of power. 
Regarding claim 44, Cheung further discloses an energy storage device (e.g., batteries or solar cell) connected to the controller and configured to receive external power from an external power source, wherein external power charges the energy storage device (e.g., rechargeable batteries or solar power), and the controller receives power from the energy storage device in the absence of external power from the external source (Paragraph [0096]).
Regarding claims 37 and 45, as set forth above, Cheung further discloses a computer readable medium communicatively connected to the controller (Paragraph [0168] sets for a variety of wireless communication methods used to connect to a remote device to display information from the vaporizer to a user and which such devices are considered to anticipate the claimed computer readable medium) wherein when the controller receives power from the energy storage device, the controller operates to 
Regarding claim 41, Cheung further discloses the use of an electronic ink display (Paragraph [0181]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Tobia, and further in view of Hertz (US 2011/0227237).
Regarding claim 30, Cheung/Tobia teach the claimed invention substantially as set forth above for claims 25 and 32, but do not explicitly disclose magnetic shielding around the controller and energy storage device.
Hertz teaches a respiratory gas humidifier for use in MRI devices (Paragraph [0001]) wherein the device comprises magnetic shielding for the motor and electronics (Paragraph [0006] sets forth the known use of magnetic shielding for the electronics of a gas humidifier which is used in proximity to a strong magnetic field such as that generated by an MRI.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Cheung/Tobia to include magnetic shielding over certain components of the device such as the electronics which are known to be sensitive to interference from strong magnetic fields if the device is to be used in such an environment. In this manner the shielding taught by Hertz would ensure that the . 
Allowable Subject Matter
Claims 22-27 and 31-33 are allowed.
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                              

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783